Citation Nr: 0928409	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-36 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an increased rating greater than 20 percent 
for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from October 
1965 to October 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a January 2006 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Phoenix, Arizona.  The 
Veteran had a hearing before the undersigned Board Member in 
June 2009.  A transcript of that hearing is contained in the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran in this case is currently seeking a disability 
rating of greater than 20 percent for his service-connected 
diabetes mellitus.  At his June 2009 hearing, the Veteran 
stated that his condition has worsened since his last 
examination in December 2005.  Specifically, the Veteran 
stated that his diabetes mellitus continually restricts his 
daily activities.  As such, the Board finds that a new VA 
examination is necessary to determine the Veteran's current 
level of disability.  

Additionally, the Veteran stated he has received treatment 
for his diabetes in 2009 at the VA Medical Center in Phoenix.  
The most recent records in the Veteran's claims file are from 
November 2008.  Thus, upon remand, all VA treatment records 
from November 2008 to present should be obtained and 
associated with the Veteran's claims file. 

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records 
pertaining to the Veteran's diabetes 
mellitus since November 2008 and associate 
them with the Veterans claims file.  

2. Schedule the Veteran for a VA 
examination to determine the extent of his 
current diabetes mellitus disability.  The 
claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review.  The examination 
report should reflect that such review was 
completed.  After reviewing the Veteran's 
file and performing any medically-
indicated testing, the examiner should 
respond to the following questions:

(a) Does the Veteran's diabetes mellitus 
require him to avoid strenuous 
occupational and recreational activities?

(b) Does the Veteran suffer episodes of 
ketoacidosis or hypoglycemic reactions?

(c) If the Veteran does suffer episodes of 
ketoacidosis or hypoglycemic reactions, 
how often to they occur:

(i) requiring at least three 
hospitalizations per year or weekly 
visits to a diabetic care provider;

(ii) requiring one or two 
hospitalizations per year or twice a 
month visits to a diabetic care 
provider;

    (iii) less often.

(d) Does the Veteran suffer progressive 
weight loss and strength because of his 
diabetes mellitus?

(e) Does the Veteran suffer any other 
physical complications because of his 
diabetes mellitus?

(f) How often does the Veteran require 
insulin?

3. After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



